Markus B.G. Oberg, OSB #112187
Daniel J. Park, OSB #132493
LE GROS BUCHANAN & PAUL
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:      206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Defendant Amis Integrity S.A.
by restricted appearance




                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION



DRY BULK SINGAPORE PTE. LTD,                      Case No. 3:19-cv-01671-BR

                     Plaintiff,                   IN ADMIRALTY

                             v.                   RESPONSE IN OPPOSITION TO
                                                  PLAINTIFF’S MOTION FOR STAY AND
Amis Integrity S.A., in personam and M/V          MODIFIED ORDER EXTENDING TIME
AMIS INTEGRITY (IMO 9732412) her                  TO POST COUNTER SECURITY
engines, freights, apparel, appurtenances,
tackle, etc., in rem,

                     Defendants.


                                        I. INTRODUCTION

          Amis Integrity S.A., by restricted appearance under Supplemental Admiralty Rule

E(8), respectfully submits the following response in opposition to Plaintiff’s Motion for Stay

and to Modify Order Extending Time to Post Countersecurity.



RESPONSE IN OPPOSITION TO MOTION FOR STAY
AND EXTENSION OF TIME – Page 1
[Case No. 3:19-cv-01671-BR]

{29293-00591161;1}
          The issue of Plaintiff’s ability to post countersecurity has already been litigated, and

Plaintiff’s motion should be denied.        As explained in Defendant’s Motion for Counter

Security (Dkt. #48), counter security is necessary to place the parties on equal footing.

Defendant was required to post collateral for a bond in the amount of $2,500,000 within days

(Dkt. 40-1); it was and remains equitable to require similar assurances from Plaintiff (albeit

in the far lesser amount ordered by the Court) to protect Defendant’s ability to recovery on its

counterclaim. Significantly, the burden was on Plaintiff to show good cause for relief from

such obligation. Plaintiff made no attempt at a good cause showing as to why it should be

relieved of the requirement to provide counter security. Plaintiff presented no evidence that

counter security would either prevent it from pursuing this litigation, or that it cannot afford

to provide counter security. Dkt. 57, p. 2. Moreover, the Court granted Plaintiff a generous

30 days to post security.

          Aside from being untimely, the self-serving declaration now submitted does not

provide good cause for an extension (much less establishes extraordinary circumstances). It

is clear from the declaration that Plaintiff, when it suits, can invest $950,000 (Dkt. 69, ¶7),

commit to making regular charter hire payments in the amount of $217,000 (Id., ¶9), and has

funds to continue its operations elsewhere (Id., ¶16), but will make every effort to avoid its

fundamental legal obligations here to post security in order to pursue this litigation consistent

with Supplemental Admiralty Rule E(7)(a). Indeed, there is no evidence submitted that

Plaintiff has been rejected by any surety, only conjecture and speculation.

          In the absence of counter security, Defendant is forced to defend and engage in

discovery without the assurances contemplated by Rule E(7) and thus prejudiced.



RESPONSE IN OPPOSITION TO MOTION FOR STAY
AND EXTENSION OF TIME – Page 2
[Case No. 3:19-cv-01671-BR]

{29293-00591161;1}
                                        II. DISCUSSION

A.        Plaintiff Has Failed to Show Extraordinary Circumstances or Good Cause

          The Order at issue is not a scheduling order subject to Rule 16, but a final order on

the issue of counter security subject to an “extraordinary circumstances” showing under Rule

60(b). See, Fed. R. Civ. P. 60(b)(6) (court may relieve a party from a final order for any

reason that justifies relief); e.g., Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847,

863-64, 108 S. Ct. 2194, 100 L. Ed. 2d 855 (1988) (“extraordinary circumstances” required).

As outlined below, Plaintiff has not met this burden.

          To the extent the Court is inclined to apply the good cause standard under Rule

6(b)(1), Plaintiff’s self-serving declaration does not satisfy the good cause standard. The

declaration does not support a finding of present inability to post security; rather, the

declaration establishes that Plaintiff is choosing to direct its funds elsewhere rather than

commit security to this matter as ordered by the Court. It is clear from the declaration that

this Plaintiff, when it suits, can invest $950,000, Dkt. 69, ¶7, commit to making regular

charter hire payments in the amount of $217,000, id., ¶9, and has funds to continue its

operations elsewhere. Id., ¶16.

          The declaration also does not support a finding that Plaintiff has been diligent in

attempting to post the security as ordered. There is no evidence submitted that Plaintiff has

been rejected by any surety. There is only conjecture and speculation. 1 The declaration

states only: “I am informed that the general practice of International Sureties is to require

some form of counter-security before issuing a surety bond.” Dkt. 69, ¶20 (emphasis added).

1
  “The courts have insisted on a particular and specific demonstration of fact, as distinguished from
stereotyped and conclusory statements, in order to establish good cause.” In re Roman Catholic
Archbishop of Portland in Or., 2009 Bankr. LEXIS 1906, *12 Fn. 4 (citing, 8 Charles Alan Wright,
Arthur R. Miller, and Richard L. Marcus, Federal Practice and Procedure § 2035 at 484 (1994)).
RESPONSE IN OPPOSITION TO MOTION FOR STAY
AND EXTENSION OF TIME – Page 3
[Case No. 3:19-cv-01671-BR]

{29293-00591161;1}
It would have been a simple matter to provide an email response or some other proof of

rejection from this surety to show that an attempt to obtain security was made.

          Likewise, there is no objective evidence that Plaintiff contacted another potential

funding source. For example, Plaintiff claims to be in contact with “Company A,” but

withholds the identity of Company A and does not provide a copy of the “term sheet.” See,

Dkt. 69, ¶26(a). It would have been a simple matter to provide some concrete proof of the

ongoing negotiations for funding—the funding source would presumably become public

knowledge eventually. Such transparency would afford some assurance to the Court that any

extension would actually “secure the just, speedy, and inexpensive determination” of this

matter. Fed. R. Civ. P. 1.

          Funding operations in other countries rather than complying with a court order in

Oregon is a choice and does not amount to good cause for an extension of time.

                                      III. CONCLUSION

          Security and counter security are fundamental to arrest actions. The policy goal is to

place the parties on an equal footing and to ensure that either will be able to recover in the

event it prevails. Plaintiff failed to make any good cause showing during the relevant motion

practice on counter security; the new and untimely declaration is based solely on conclusory

statements and speculation and does not support a good cause finding. The declaration

shows instead that Plaintiff is choosing to direct finds elsewhere, leaving Defendant to

defend without the security contemplated by Rule E(7). Plaintiff’s motion should be denied.

          ///

          ///

          ///

RESPONSE IN OPPOSITION TO MOTION FOR STAY
AND EXTENSION OF TIME – Page 4
[Case No. 3:19-cv-01671-BR]

{29293-00591161;1}
          DATED this 10th day of March, 2020.

                                         LE GROS, BUCHANAN & PAUL

                                         By: s/ Markus B.G. Oberg
                                            MARKUS B.G. OBERG, OSB #112187
                                            4025 Delridge Way SW, Suite 500
                                            Seattle, Washington 98106-1271
                                            Phone: 206-623-4990
                                            Facsimile: 206-467-4828
                                            Email: moberg@legros.com
                                            Attorneys for Defendant Amis Integrity, S.A.,
                                            by restricted appearance




RESPONSE IN OPPOSITION TO MOTION FOR STAY
AND EXTENSION OF TIME – Page 5
[Case No. 3:19-cv-01671-BR]

{29293-00591161;1}
                              CERTIFICATE OF COMPLIANCE

          This brief complies with the applicable word-count limitation under LR 7-2(b), 26-

3(b), 54-1(c), or 54-3(e) because it does not exceed 11,000 words, or in the alternative, 35

pages, including headings, footnotes, and quotations, but excluding the caption, table of

contents, table of cases and authorities, signature block, exhibits, and any certificates of

counsel.




RESPONSE IN OPPOSITION TO MOTION FOR STAY
AND EXTENSION OF TIME – Page 6
[Case No. 3:19-cv-01671-BR]

{29293-00591161;1}
                                            CERTIFICATE OF SERVICE

                             I hereby certify that on March 10, 2020, I electronically filed
                     the foregoing with the Clerk of the Court using the CM/ECF system,
                     which will send notification of such filing to The Honorable Anna J.
                     Brown and serve it on all associated counsel.

                            I certify under penalty of perjury under the laws of the State of
                     Washington that the foregoing is true and correct.

                             Signed at Seattle, Washington this 10th day of March, 2020.

                                               s/ Shelley Courter
                                               Shelley Courter, Legal Assistant
                                               LeGros Buchanan & Paul
                                               4025 Delridge Way SW, Suite 500
                                               Seattle, Washington 98106-1271
                                               Telephone:        206-623-4990
                                               Facsimile:        206-467-4828
                                               E-mail:           scourter@legros.com




RESPONSE IN OPPOSITION TO MOTION FOR STAY
AND EXTENSION OF TIME – Page 7
[Case No. 3:19-cv-01671-BR]

{29293-00591161;1}
